Beck, J.
emoppbl: assert title, Without a statement in detail, of the evidence, it will be sufficient'to state our conclusions after a careful examination of the record. They are as follows: Bigelow’s contract with plaintiff’s son for the purchase of the property and his possession thereof, under that contract, are satisfactorily established by the evidence.
•The plaintiff, for more than seven years after the„exeeution of the deed to him by his son, under which he claims title to the property, failed to assert that title and withheld his deed from record. During this time the lot was in the possession of his son and the defendants, all claiming ownership, and valuable improvements were made upon it by Bigelow ; and a suit was prosecuted by the son claiming title in himself, against Bigelow, for the property. No explanation is given by plaintiff of his long silence as to his title. Considering all of the evidence together we are brought to the conclusion, that the plaintiff had knowledge of, the possession of Bigelow and the improvements made by him under a claim of title, and of the pendency of the action against him by the son.
Plaintiff’s silence as to his title, his acquiescence in the possession of the defendants and his passive permission of the improvements, will, in equity, estop him from setting up the title he has so long failed to assert, if, indeed,- he has not purposely concealed it. Lucas v. Hart, 5 Iowa, 415; 1 Story’s Eq. Jur, §§ 385, 389.
The decree of the District Court is
Affirmed.